Citation Nr: 0712422	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied claims of entitlement to 
service connection for hearing loss and tinnitus.  

In February 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his service.

2.  The veteran does not have tinnitus that is related to his 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The appellant asserts that service connection is warranted 
for hearing loss and tinnitus.  He asserts that he has these 
conditions as a result of exposure to loud noise during his 
service with an artillery unit.  He has testified that he 
first received treatment for hearing symptoms in 1989, and 
that his post-service history of employment primarily 
consisted of office jobs, and did not involve exposure to 
loud noises.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran's service medical records include entrance and 
separation examination reports, dated in December 1965 and 
September 1967, which include audiometric results.  These 
results do not show that the veteran had hearing loss under 
the criteria defined at 38 C.F.R. § 3.385.  Both of these 
reports show that the veteran's ears and drums were 
clinically evaluated as normal, however, the entrance 
examination report notes scarring of the TMs (tympanic 
membranes).  In both of the "reports of medical history" 
accompanying these examination reports, the veteran denied a 
history of hearing loss.  

The veteran's discharge (DD Form 214) indicates that his 
military occupation specialty was "PA basic" (presumably 
this is a typographical error, and the correct designation 
was "FA" (forward artillery).  The service medical records 
indicate that the veteran served with artillery units for 
most of his service.    

The post-service medical evidence consists of VA progress 
notes, dated between 2004 and 2005.  This evidence indicates 
that the veteran was wearing HAs (hearing aids) in 2005.  

The Board has determined that the claims must be denied.  
There was no evidence of hearing loss or tinnitus during 
service.  Although the service records establish that he 
served with an artillery unit, the veteran's ears and drums 
were clinically evaluated as normal upon separation from 
service, at which time the veteran specifically denied any 
hearing loss.  Hearing loss was not demonstrated in 
accordance with VA standards during service.  See 38 C.F.R. § 
3.385.  Service medical records do not show complaints of, or 
a diagnosis of, tinnitus.  In addition, there is no competent 
evidence to show that the veteran currently has tinnitus.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
Furthermore, although the veteran is wearing hearing aids, 
there is no evidence that he has hearing loss as defined at 
38 C.F.R. § 3.385.  

Even assuming arguendo that tinnitus and hearing loss are 
currently shown, there is no competent evidence to show that 
tinnitus or hearing loss is related to the veteran's service.  
In this regard, the first medical evidence of hearing loss is 
found in VA progress notes dated in 2005.  This evidence 
comes approximately 36 years after separation from service, 
and this lengthy period without treatment is evidence that 
there was not a continuity of symptoms, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, there is no competent evidence of 
sensorineural hearing loss manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims must be 
denied.

As the preponderance of the evidence is against the claims of 
entitlement to service connection for hearing loss and 
tinnitus, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in July 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA letter was sent to the veteran prior to the RO's 
September 2004 decision that is the basis for this appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  Although he has not been 
afforded examinations, and etiological opinions have not been 
obtained, the Board has determined that the evidence, 
discussed supra, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) 
(2006); see also Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Specifically, the veteran is not shown to 
have received treatment for, or a diagnosis of, either of the 
claimed conditions during service, tinnitus is not shown, 
hearing loss is shown no earlier than about 36 years after 
separation from service, and the claims file does not 
currently contain competent evidence showing that either of 
the claimed conditions is related to the veteran's service.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


